Name: Commission Implementing Regulation (EU) NoÃ 97/2012 of 6Ã February 2012 amending for the 164th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 8.2.2012 EN Official Journal of the European Union L 35/4 COMMISSION IMPLEMENTING REGULATION (EU) No 97/2012 of 6 February 2012 amending for the 164th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 January 2012 the Sanctions Committee of the United Nations Security Council decided to add three natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. It also decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Monir Chouka (alias Abu Adam). Date of birth: 30.7.1981. Place of birth: Bonn, Germany. Nationality: (a) German, (b) Moroccan. Passport No: 5208323009 (German passport issued in Stadt Bonn, Germany on 2.2.2007, expires on 1.2.2012). National Identification No: 5209530116 (German national identity card issued in Stadt Bonn, Germany on 21.6.2006, expired on 20.6.2011). Other information: (a) Previous address: UngartenstraÃ e 6, Bonn, 53229, Germany; (b) Associated with Islamic Movement of Uzbekistan; (c) Brother of Yassin Chouka. Date of designation referred to in Article 2a(4)(b): 25.1.2012. (b) Yassin Chouka (alias Abu Ibraheem). Date of birth: 11.12.1984. Place of birth: Bonn, Germany. Nationality: (a) German, (b) Moroccan. Passport No: 5204893014 (German passport number issued in Stadt Bonn, Germany on 5.10.2000, expired on 5.10.2005). National Identification No: 5209445304 (German national identity card issued in Stadt Bonn, Germany on 5.9.2005, expired on 4.9.2010). Other information: (a) Previous address: Karl-Barth-StraÃ e 14, Bonn, 53129, Germany; (b) Associated with Islamic Movement of Uzbekistan; (c) Brother of Monir Chouka. Date of designation referred to in Article 2a(4)(b): 25.1.2012. (c) MevlÃ ¼t Kar (alias (a) Mevluet Kar, (b) Abu Obaidah, (c) Obeidah Al Turki, (d) Al-Turki, (e) Al Turki Kyosev, (f) Yanal Yusov, (g) Abu Udejf el-Turki, (h) Abu Obejd el-Turki, (i) Abdurrahman Almanci). Date of birth: 25.12.1978. Place of birth: Ludwigshafen, Germany. Nationality: Turkish. Passport No: TR-M842033 Turkish passport issued on 2 May 2002 in Mainz, Germany by the Turkish Consulate General, expired on 24 Jul. 2007). Other information: (a) Previous address (as at August 2009): GÃ ¼ngÃ ¶ren Merkez Mahallesi Toros Sokak 6/5, Istanbul, Turkey; (b) Associated with Islamic Jihad Group. Date of designation referred to in Article 2a(4)(b): 25.1.2012. (2) The entry Hani Al-Sayyid Al-Sebai (alias (a) Hani Yousef Al-Sebai, (b) Hani Youssef, (c) Hany Youseff, (d) Hani Yusef, (e) Hani al-Sayyid Al-Sabai, (f) Hani al-Sayyid El Sebai, (g) Hani al-Sayyid Al Sibai, (h) Hani al-Sayyid El Sabaay, (i) El- Sababt, (j) Abu Tusnin, (k) Abu Akram, (l) Hani El Sayyed Elsebai Yusef, (m) Abu Karim, (n) Hani Elsayed Youssef). Address: London, United Kingdom. Date of birth: (a) 1.3.1961, (b) 16.6.1960. Place of birth: Qaylubiyah, Egypt. Nationality: Egyptian. under the heading Natural persons shall be replaced by the following: Hani Al-Sayyid Al-Sebai Yusif (alias (a) Hani Yousef Al-Sebai, (b) Hani Youssef, (c) Hany Youseff, (d) Hani Yusef, (e) Hani al-Sayyid Al-Sabai, (f) Hani al-Sayyid El Sebai, (g) Hani al-Sayyid Al Sibai, (h) Hani al-Sayyid El Sabaay, (i) El- Sababt, (j) Abu Tusnin, (k) Abu Akram, (l) Hani El Sayyed Elsebai Yusef, (m) Abu Karim, (n) Hani Elsayed Youssef). Address: London, United Kingdom. Date of birth: (a) 1.3.1961, (b) 16.6.1960. Place of birth: Qaylubiyah, Egypt. Nationality: Egyptian. Other information: Father's name is Mohamed Elsayed Elsebai. Date of designation referred to in Article 2a(4)(b): 29.9.2005.